MEMORANDUM **
Forrest Edwin Bateman appeals his 111 month sentence following a guilty plea conviction for armed bank robbery and use of a firearm during a federal crime of violence, in violation of 18 U.S.C. § 2113 and 18 U.S.C. § 924(c)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Bateman contends that the district court erred by not granting him an additional one-level reduction in his offense level for acceptance of responsibility pursuant to U.S.S.G. § 3El.l(b)(2). We disagree because the district court did not err by finding Bateman did not timely notify the government of his intention to plead guilty. See United States v. Narramore, 36 F.3d 845, 846-47 (9th Cir.1994) (holding that defendant who pled guilty one week before the scheduled trial date and after the government had begun to seriously prepare for trial was not entitled to the additional one-point adjustment for acceptance of responsibility under 3El.l(b)(2)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.